Citation Nr: 0629521	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Eligibility for payment of accrued Department of Veterans 
Affairs improved pension benefits based upon unreimbursed 
medical expenses.  

2.  Entitlement to payment of accrued Department of Veterans 
Affairs improved pension benefits based upon unreimbursed 
medical expenses.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from September 1940 to June 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, denied for payment of accrued VA improved pension 
benefits based upon unreimbursed medical benefits.  

The appellant's entitlement to accrued VA improved pension 
benefits based upon unreimbursed medical expenses is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the appellant if further action is required on her 
part.  


FINDING OF FACT

Accrued VA improved pension benefits may be allowed under the 
provisions of 38 U.S.C.A. § 5121(a) (West 2002) based upon 
evidence in the veteran's claims file at the date of death 
permitting the perspective estimation of recurring 
unreimbursed medical expenses.  


CONCLUSION OF LAW

The appellant is eligible for payment of accrued VA improved 
pension benefits based upon unreimbursed medical expenses.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2006); 
VAOPGCPREC 12-94.  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
appellant's claim of eligibility to payment of accrued VA 
improved pension benefits based upon unreimbursed medical 
expenses, the Board observes that no VCAA notice was issued 
to the appellant.  Notwithstanding the absence of VCAA 
notice, the Board finds that there is no prejudice to the 
appellant given the favorable outcome below.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  


II.  Eligibility for Payment of Accrued Benefits

Accrued benefits are periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years which, upon the death of such individual, be paid upon 
the death of the veteran, to the veteran's spouse.  38 
U.S.C.A. § 5121 (West 2002); 38 CFR § 3.1000 (2006).  

In general, VA improved pensions benefits are paid at a rate 
representing the difference between the recipient's countable 
income and the maximum annual rate at which such benefits can 
be paid.  38 U.S.C.A. § 1521 (West 2002).  The provisions of 
38 C.F.R. § 3.272(g) (2006) provide, in pertinent part, that 
unreimbursed medical expenses will be deducted from the 
recipient's income in determining the individual's countable 
income.  
In a precedent opinion dated May 5, 1994, the General Counsel 
of the VA held that:  

a)  Accrued pension benefits may be 
allowed under 38 U.S.C. § 5121(a) on the 
basis that evidence in the file at the 
date of a veteran's death permitted 
prospective estimation of unreimbursed 
medical expenses, regardless of whether 
unreimbursed medical expenses were 
actually deducted prospectively from the 
veteran's income for purposes of 
determining pension entitlement prior to 
the veteran's death.  

b)  Where a veteran had in the past 
supplied evidence of unreimbursed medical 
expenses which, due to the static or 
ongoing nature of the veteran's medical 
condition, could be expected to be 
incurred in like manner in succeeding 
years in amounts which, based on past 
experience, were capable of estimation 
with a reasonable degree of accuracy, 
such evidence may form the basis for a 
determination that evidence in the file 
at the date of the veteran's death 
permitted prospective estimation of 
medical expenses.  There may be 
situations in which medical expenses may 
be predicted with a reasonable degree of 
accuracy from evidence in the file at the 
date of the veteran's death on a basis 
other than the recurring nature of the 
expenses.  VAOPGCPREC 12-94 

In the January 2005 statement of the case issued to the 
appellant and her accredited representative, the RO stated 
that:  

The appellant contends accrued benefits 
are payable based on VA General Counsel 
Precedent 12-94.  However, VA regulations 
were changed in 2002 which cancelled the 
application of General Counsel Precedent 
12-94.  Accrued benefits may no longer be 
granted if the claim for adjustment of 
countable income due to unreimbursed 
medical expenses is not received by the 
VA by the date of the veteran's death.  

This is an apparent reference to regulation changes to 
38 C.F.R. § 3.1000 (d) (4), effective in 2002.

The Court has held that the Board is bound by the precedent 
opinions of the VA General Counsel.  Mason v. Nicholson, No. 
04-1406 (U.S. Vet. App. Aug. 16, 2006).  VAOPGCPREC 12-94 did 
not refer to the version of 38 C.F.R. § 3.1000 (d) (4), in 
effect prior to 2002, in arriving at its conclusion.  As 
VAOPGCPREC 12-94 has neither been retracted nor otherwise 
withdrawn, the Board is not free to disregard it.  Therefore, 
the Board concludes that the appellant is eligible for 
payment of accrued VA improved pension benefits based upon 
any evidence in the veteran's claims file at the date of 
death permitting the prospective estimation of recurring 
unreimbursed medical expenses.  


ORDER

The benefit sought on appeal is granted.




REMAND

The appellant has not been provided with a VCAA notice which 
addresses the issue of payment of accrued VA improved pension 
benefits based upon unreimbursed medical expenses.  Neither 
has the RO determined whether application of VAOPGCPREC 12-94 
would result in any award of additional pension benefit, for 
purposes of accrued benefits, based upon unreimbursed medical 
expenses.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005) are fully met.  

2.  Then readjudicate the appellant's 
claim of entitlement to payment of 
accrued VA improved pension benefits 
based upon unreimbursed medical expenses 
with express consideration of VAOPGCPREC 
12-94.  If the benefit sought on appeal 
remains denied, the appellant should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


